Citation Nr: 1010399	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-21 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as pulmonary nodules.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to September 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Veteran testified at a hearing before a Veterans Law 
Judge in October 2007.  A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a respiratory disability, claimed as pulmonary nodules.  
Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to 
the RO/AMC for further action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed 
active service, that it was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection 
for pulmonary nodules in June 2003.  A January 2004 rating 
decision denied entitlement to service connection for that 
condition, finding that pulmonary nodules are not considered 
an actual disabling condition and that there was no evidence 
of any other disease or disability of the lungs.  The Veteran 
submitted a Notice of Disagreement (NOD) in May 2004.  A 
Statement of the Case (SOC) was issued in June 2005 and the 
Veteran filed his Substantive Appeal (VA Form 9) in July 
2005.  Following a February 2007 hearing, the Board remanded 
the Veteran's claim in December 2007 for an additional 
examination.  The Veteran's claim was again remanded in 
December 2009 for compliance with required administrative 
procedures.

The evidence of record in this case includes service 
treatment records, statements from the Veteran, private 
treatment records and VA examination reports.  A review of 
the Veteran's service treatment records shows that the 
Veteran was found to have an abnormal nodule that was 5 mm on 
the left lower lobe of his lung during testing for complaints 
of abdominal pain in December 2002.  A followup chest CT 
confirmed the presence of the left lung nodule and also 
showed a 5 mm nodule on the right lower lobe of the Veteran's 
lung.  There were no symptoms noted and no diagnosis of a 
chronic respiratory disability that would have been 
manifested by the nodules.  There is no evidence of further 
treatment or complaints regarding the nodules during the 
remainder of the Veteran's service or at the time of his 
separation examination in May 2003.

In August 2003 the Veteran was afforded a VA examination.  
Findings from that examination indicate that the Veteran's 
lung fields were clear to auscultation.  Chest x-rays 
findings were normal.  The diagnosis was pulmonary nodules 
established on CT scan with no etiology established.  There 
was no active pulmonary disease and no impairment of 
pulmonary function. 

Another VA examination was provided in October 2006.  During 
that examination the Veteran stated that he had hemoptysis 
and shortness of breath during exertion.  He also claimed 
that he contracts infection easily from his respiratory 
condition which requires antibiotics roughly twice a year.  
The Veteran indicated that he did not require any treatment 
for his claimed respiratory condition, but did require 
frequent rest breaks during exertion or working.  Physical 
examination indicated that breath sounds were symmetric.  No 
rhonchi or rales were noted and the expiratory phase was 
within normal limits.  A chest x-rays showed mild 
interstitial abnormality without focal consolidation or 
effusions.  A PFT test indicated no discrepancy from clinical 
examination.  Mild restriction of FVC was noted, but the 
examiner stated that there were no complications secondary to 
the Veteran's pulmonary condition.  No chronic respiratory 
disability was diagnosed.

The most recent VA examination was performed in May 2008.  
During that examination the examiner noted a 41 year history 
of smoking.  No past medical history of pneumonias was noted, 
but occasional bouts of bronchitis and allergic rhinitis were 
indicated.  The Veteran stated that he was not on any 
respiratory medication and the examiner indicated that the 
Veteran had no limitation of activity because of shortness of 
breath.  Physical examination revealed that the lungs were 
clear to auscultation.  A chest CT was performed and 
indicated a small nodule of the right lower lobe medial basal 
segment measuring 4 mm by 8 mm.  A smaller, somewhat 
peripheral nodule on the left medical basal segment was also 
seen measuring 3 mm by 5 mm.  The examiner opined that the 
lung nodules were benign based on the lack of change on 
repeated CT scans of the chest over a period of 8 years.  A 
June 2008 addendum to the Veteran's CT scan also indicates no 
significant changes in the Veteran's pulmonary nodules and 
states that they are likely of benign etiology.  The May 2008 
examiner further stated that the Veteran's pulmonary nodules 
are complete asymptomatic, but opined that it was at least as 
likely as not that the Veteran's pulmonary nodules "could 
be" related to the asbestos insulation and/or possibly other 
aerosols he was exposed to during the preparation of dental 
devices that he was required to do as a dentist in the Army.  
Neither statement includes supporting rationale.

The Veteran has submitted statements claiming that his 
pulmonary nodules have resulted in a progressive loss of lung 
function and that they have reduced his Forced Vital Capacity 
(FVC) causing fatigue.  In addition, the Veteran has 
submitted a statement from his employer, which indicates that 
the Veteran experiences shortness of breath, which causes 
fatigue.  These statements were reiterated during the 
Veteran's hearing before a Veteran's Law Judge in October 
2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his pulmonary condition 
since May 2008.  If the Veteran indicates 
that he has received any treatment or 
evaluation, the RO/AMC should obtain and 
associate those records with the claims 
file.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to identify the 
nature and severity of any pulmonary 
pathology or impairment found to be 
present.  The examiner should specifically 
comment on the significance of any 
pathology or impairment found, including 
pulmonary nodules and the Veteran's 
shortness breath.  The claims folder 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should determine whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any currently identified 
pathology or impairment is etiologically 
related to service.  A rationale for all 
opinions offered must be included in the 
report provided.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


